Citation Nr: 9916794	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago 
Illinois.  

In April 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


REMAND

The veteran seeks a total rating based on unemployability due 
to service-connected disability.  His service-connected 
disabilities consist of hemorrhoids and left frontal sinuses, 
both rated as noncompensable; a fracture of the fifth 
cervical vertebra, evaluated as 20 percent disabling; and 
status post gastric antrectomy vagotomy with dumping 
syndrome, reflux esophagitis, hiatal hernia, gastroenteritis, 
Zollinger-Ellison syndrome and psychophysiologic reaction, 
evaluated as 60 percent disabling.  

As noted above, the Board remanded this claim to the RO in 
April 1997.  It was pointed out at that time that the veteran 
indicated in his July 1995 substantive appeal that he wished 
to appear at a personal hearing in St. Louis, Missouri.  In 
August 1995, the RO informed the veteran that a hearing had 
been scheduled for him in September 1995.  That notice was 
sent to the veteran's Collinsville, Illinois address.  The 
veteran did not appear for the scheduled hearing.  However, 
the record showed that the veteran apparently had two changes 
of address, and that according to a September 1995 
correspondence, he was living in Belleville, Illinois.  In 
October 1995, he informed the RO of a new address in 
Caseyville, Illinois.  In order to assure that the veteran 
was afforded due process, the Board instructed the RO to, 
among other things, contact the veteran after pertinent 
development was accomplished to determine if he still desired 
a personal hearing.  It does not appear from the record that 
the veteran was contacted in this regard.   

In addition, the veteran was to undergo a VA orthopedic 
examination to evaluate his cervical spine disability, and a 
gastroenterology examination.  The Board notes that a VA 
orthopedic examination was conducted in March 1998; however, 
the examiner did not indicate the range of motion of the 
veteran's cervical spine disability in degrees.  It is noted 
that the veteran's cervical spine disability is rated under 
Diagnostic Code 5290, which is based on the degree of motion 
limitation, thus these findings are essential to evaluate 
this disability.  In addition, on VA gastroenterology 
examination in March 1998, the examiner did not comment on 
the effect of the veteran's disability on his employability, 
as was requested in the Board's remand.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has recently underscored 
the role of agencies of original jurisdiction in carrying out 
the instructions in Board remands.  As noted by the Court, 
the duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board of 
Veterans' Appeals is obligated to insure compliance with the 
instructions in remands.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In Friscia v. Brown, 7 Vet. App. 294 (1995), the Court 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
board certified orthopedist, if 
available, to determine the nature, 
extent and severity of the veteran's 
cervical spine disability.  All indicated 
tests and studies, including X-rays, 
blood tests, and range of motion studies 
in degrees, are to be conducted, and all 
findings should be reported in detail.  
The examiner should report on any 
objective evidence of pain or functional 
loss due to pain.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
effect, if any, of the disability on the 
veteran's employability should be noted.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

2.  The RO should schedule the veteran 
for a VA gastroenterology examination to 
be performed by a board certified 
gastroenterologist, if available, to 
evaluate his digestive system complaints.  
All indicated tests and studies should be 
conducted and all findings reported in 
detail.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should offer an opinion on the effect, if 
any, that the veteran's disability has on 
his employability.  A complete rationale 
should be provided for all opinions and 
conclusions drawn.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.  

4.  Then the RO should contact the 
veteran and determine if he still desires 
a personal hearing at the RO.  If so, one 
should be scheduled for him.  

5.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue of entitlement to a total 
disability rating based on 
unemployability due to service connected 
disability.   



If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


